Title: From Thomas Jefferson to Jay Marsh, 4 March 1806
From: Jefferson, Thomas
To: Marsh, Jay


                        
                            Sir
                            
                            Washington Mar. 4. 06.
                        
                        Your letter of the 1st. instant informing me of your discovery of a method of converting iron into steel, is
                            recieved. however desirable & useful improvements in the arts are to every nation, yet ours, by their constitution, has
                            allowed no particular encouragement to be given but a patent securing for 14. years the exclusive benefit of his invention
                            to the inventor.
                        To this I must add that, convinced that all manufactures carried on on private account are so much more
                            economically conducted than by the public, that whatsoever can be found at market can be cheaper bought there than
                            manufactured by the public, we undertake no manufactures of any thing which can be got at market. small arms are the only
                            exception to this rule. consequently there can be no opportunity of employing you for the public in the enterprize you
                            suppose of convertin iron into steel. accept my salutations & wishes for the success of your discovery in some
                            other way.
                        
                            Th: Jefferson
                            
                        
                    